As I read the cases of Frederickson v. American Surety Co.135 Minn. 346, 160 N.W. 859, and Southern Surety Co. v. Tessum, 178 Minn. 495, 228 N.W. 326, 66 A.L.R. 1136, I am forced to the conclusion that there should be an affirmance in this case. In the Frederickson case it was stated that the general bondsmen were primarily liable for any and all defaults of the guardian. In the Tessum case (citing the Frederickson case) it was stated that the liability of the bondsmen on the sales bond was cumulative and that there was no need of distinguishing between the two. In the majority opinion it is stated that "the sales bondsmen are primarily and the general bondsmen secondarily liable for a default in accounting for the proceeds of real estate sold under order of license." In my opinion this court should not at this late date change the rule of liability as established in the prior cases. *Page 203